Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response to the previous Office action, dated September 22, 2022, has been received. By way of this submission, Applicant has amended claims 10 and 19.
Claims 10-11, 13, and 15-25 are currently pending and under examination before the Office.
The rejections of record can be found in the previous Office action, dated March 22, 2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11, 13 and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brod (US20110059891A1) in view of Hruby (EP0292291B1), Caruso (Mol Cell Endocrinol. 2012 Jan 2;348(1):47-54), Carniglia (Effect of NDP-a-MSH on PPAR-gamma and -B Expression and Anti-Inflammatory Cytokine Release in Rat Astrocytes and Microglia), and Arnason (Mult Scler. 2013 Feb;19(2):130-6).
Applicant argues that the cited references do not disclose or suggest the claimed sequence of NDP-MSH, nor the use of NDP-MSH for the treatment of multiple sclerosis as claimed.
Applicant's arguments have been considered fully but are not found to be persuasive.
The sequence of alpha-MSH is recited in Hruby at page 3, line 24. The sequence differs from the claimed sequence of NDP-MSH at positions 4 and 7. Hruby teaches the substitution of the methionine residue at position 4 with norleucine and the substitution of the phenylanine residue at position 7 with its enantiomer D-phenylalanine results in a more biologically potent analogue of alpha-MSH (para. 0010). Hruby also teaches that this compound is useful as a substitute for alpha-MSH in existing diagnostic, therapeutic and basic research schemes (para. 0044).
Additionally, Brod teaches that alpha-MSH has the amino acid sequence of Ser Tyr Ser Met Glu His Phe Arg Trp Gly Lys Pro Val (SEQ ID NO: 2 of Brod; see, e.g., para. 0009). The sequence differs from the claimed sequence of NDP-MSH at positions 4 and 7. Brod further teaches that alpha-MSH is useful for the treatment of multiple sclerosis (para. 0016 and 0037).
Additionally, as previously stated, the teachings of Caruso, Carniglia, and Arnason all suggest that NDP-MSH has similar biologic activity to alpha-MSH in treating multiple sclerosis.
Applicant is respectfully reminded that the rejection is under 35 USC 103 and that unobviousness cannot be established by attacking the references individually when the rejection is based on the combination of the references. see In re Keller, 642 F.2d 4B, 208 USPQ 871, 882 (CCPA 1981) See MPEP 2145. This applicant has not done, but rather argues the references individually and not their combination. One cannot show non-obviousness by attacking references individually where the rejections are based on a combination of references. In re Young 403 F.2d 759, 150 USPQ 725 (CCPA 1968). 
This rejection is therefore maintained.



Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                 

/AMY E JUEDES/            Primary Examiner, Art Unit 1644